Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
The Amendment filed September 1, 2022 has been entered. 
Amendments and arguments presented therein overcome the previous prior art rejection(s) in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2812984A1 to Taillet (English translation attached) in view of US 9,673,788 to Zhao et al.
With respect to claim 11, Taillet discloses in Fig. 3 a configurable circuit comprising: 
a first plurality of transistors (e.g., T1-T2) coupled in series; 
a second plurality of transistors (e.g., T3-T4) coupled in series, wherein the first plurality of transistors (e.g., T1-T2) is coupled in series with the second plurality of transistors (e.g., T3-T4); 
an enable transistor (e.g., as discussed below) coupled in series with the second plurality of transistors; 
a signal input (e.g., Vin) coupled to a gate terminal of each transistor of the first plurality of transistors and to a gate terminal of each transistor of the second plurality of transistors; 
a signal output (e.g., Vout) coupled to a drain terminal of a first transistor (e.g., T2) of the first plurality of transistors and to a drain terminal of a first transistor (e.g., T3) of the second plurality of transistors; and 
a hysteresis assembly (e.g., T4-T6 and T302 and T312) coupled to the first plurality of transistors, to the second plurality of transistors, and to a voltage output, the hysteresis assembly comprising: 
a first transistor (e.g., T5) comprising a gate terminal coupled to the voltage output (e.g., 204); and 
a second transistor (e.g., T6) comprising a gate terminal coupled to the voltage output, wherein the hysteresis assembly is configured to receive a hysteresis enable signal (e.g., E2/E4 enables T302/T312 to turn on/off feedback via T5-T6 to Vout according to p. 8 ll. 1-12).  Taillet fails to disclose that inverter T1-T4 is enabled on/off through an enable transistor connected in series with T1-T4.  However, US 9,673,788 to Zhao et al. (“Zhao”) discloses in Fig. 2 that an inverter may be enabled on/off through an enable transistor (e.g., M1/M6) connected in series with the inverter.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use for the inverter T1-T4 in Fig. 3 of Taillet an enable switch connected in series with the inverter as suggested by Zhao because such a modification enables turning on/off of the inverter T1-T4 in Fig. 3 of Taillet and save power.
With respect to claim 12, a source terminal of the first transistor (e.g., T5) of the hysteresis assembly is coupled with the first plurality of transistors (e.g., T1-T2); and a source terminal of the second transistor (e.g., T6) of the hysteresis assembly is coupled with the second plurality of transistors (e.g., T3-T4).  
With respect to claim 13, a source terminal of a third transistor (e.g., T302) of the hysteresis assembly is coupled with a drain terminal of the first transistor (e.g., T5) of the hysteresis assembly; and a source terminal of a fourth transistor (e.g., T312) of the hysteresis assembly is coupled with a drain terminal of the second transistor (e.g., T6) of the hysteresis assembly.  
With respect to claim 14, a gate terminal of the third transistor (e.g., T302) is coupled with a first hysteresis enable control input (e.g., E2); and a gate terminal of the fourth transistor (e.g., T312) is coupled with a second hysteresis enable control input (e.g., E4).  
With respect to claim 15, the hysteresis assembly (e.g., T5-T6 and T302 and T312) is comprised of the first, second, third, and fourth transistors.  
With respect to claim 16, the first plurality of transistors (e.g., T1-T2) is comprised of the first transistor (e.g., T2) of the first plurality of transistors and a second transistor (e.g., T1) of the first plurality of transistors.  
With respect to claim 17, the first and second transistors of the first plurality of transistors (e.g., T1-T2) comprise p-type transistors.  
With respect to claim 18, the second plurality of transistors (e.g., T3-T4) is comprised of the first transistor (e.g., T3) of the second plurality of transistors and a second transistor (e.g., T4) of the second plurality of transistors.  
With respect to claim 19, the first and second transistors of the second plurality of transistors (e.g., T3-T4) comprise n-type transistors.  
With respect to claim 20, the enable transistor (e.g., M6 in Fig. 2 of Zhao) comprises an n-type transistor.

Response to Arguments
Applicant's arguments filed September 1, 2022 are moot in view of the new ground(s) of rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUNG KIM/
Primary Examiner, Art Unit 2842